GARN, Judge,
concurring in part and dissenting in part:
I agree with Judge Foreman’s disposition of the issues addressed in Parts II through XI of his opinion. However, I do not agree with his conclusions regarding the lawfulness of the death penalty and the application of the adjudged forfeitures.
I agree with Senior Judge Jones’ conclusion that the appellant’s sentence to death may not be affirmed. Judge Foreman’s opinion implicitly, and I think correctly, concedes that the intent to kill is not a sufficiently narrow relevant aggravating factor to permit imposition of the death penalty for murder. In my view, neither is premeditation a sufficiently narrow relevant aggravating factor so as to permit imposition of that penalty. As a practical matter, the distinction between an intentional unlawful killing and a premeditated unlawful killing is too tenuous, and too difficult to understand.
Furthermore, the members of the court-martial were not required to focus on the relationship between the premeditated nature of the killing and their decision regarding the death penalty. If premeditation is a sufficiently narrow factor so as to justify adjudging the penalty of death, the trial judge’s instruction (or guidance) should have at least so informed the members, and required them to carefully weigh the nature and degree of the appellant’s premeditation in their deliberations.*
Finally, aside from the constitutional issues, and considering the drastic nature of the death penalty, I agree with Senior Judge Jones’ view that under current military law, the trial judge’s sentencing instructions did not sufficiently guide the members concerning the extenuating and mitigating evidence they should have considered in their deliberations on whether the death penalty should be imposed. See United States v. Wheeler, 17 U.S.C.M.A. 274, 38 C.M.R. 72 (1967).
I also agree with Senior Judge Jones that confinement for life is an inherent part of a *552sentence to death. In my opinion the adjudged forfeitures will apply from the date of the convening authority’s action unless, at the conclusion of all the reviews of his case, his sentence does not include either death or confinement.
I would affirm a sentence including a dishonorable discharge, confinement at hard labor for life, forfeiture of all pay and allowances, and reduction to the grade of Private E-l.

 In addition to the evidence of the appellant’s having consumed alcoholic beverages, his low intelligence, and his abnormal mental processes and condition (which Dr. Reed characterized as a mental disease, at least for psychiatric diagnostic purposes), there is other evidence that the appellant’s premeditated design to kill was not carefully calculated. He did not immediately attempt to hide or destroy the physical evidence clearly connecting him with the crime. When he did finally attempt to do so, his attempts were haphazard. He told several people about his crime, and his description of what he had done was rambling and sometimes incoherent. His repeated statements that “I think I killed the [victim]”, (emphasis added) and his statement “I think she’s dead” (emphasis added) after he had returned to the library and seen Mrs. Villanueva’s dead body, also indicate that his killing was not a carefully conceived plan. Had the members been required to concentrate on the nature and degree of the appellant’s premeditation, it is more likely that they would have recalled and weighed the evidence indicating the lack of a cold, carefully considered, premeditated design to kill.